

101 HR 3780 IH: America’s Red Rock Wilderness Act
U.S. House of Representatives
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3780IN THE HOUSE OF REPRESENTATIVESJune 8, 2021Mr. Lowenthal (for himself, Mr. Smith of Washington, Mr. Carson, Ms. Eshoo, Ms. McCollum, Mr. Foster, Mr. Pascrell, Mrs. Watson Coleman, Mr. Schneider, Mr. Brendan F. Boyle of Pennsylvania, Mrs. Carolyn B. Maloney of New York, Mr. García of Illinois, Ms. Bush, Mr. Kildee, Mr. Danny K. Davis of Illinois, Ms. DeGette, Mr. Beyer, Ms. Matsui, Mr. Evans, Ms. Norton, Mr. Connolly, Mrs. Napolitano, Ms. Meng, Mr. Meeks, Ms. Moore of Wisconsin, Ms. Stevens, Ms. Omar, Mr. Raskin, Ms. Schakowsky, Mr. Nadler, Mr. McGovern, Mr. Panetta, Ms. Chu, Ms. Brownley, Ms. Bass, Ms. Clark of Massachusetts, Mrs. Trahan, Ms. Newman, Mr. Takano, Mr. Cartwright, Mr. Quigley, Ms. Barragán, Ms. Velázquez, Mr. DeFazio, Mr. Welch, Ms. Jayapal, Mr. Krishnamoorthi, Mr. Larsen of Washington, Mr. Kind, Mr. Casten, Ms. Jackson Lee, Mr. Cohen, Ms. DelBene, Ms. Bonamici, Mr. Deutch, Mr. Malinowski, Mr. Suozzi, Ms. Clarke of New York, and Ms. Strickland) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo designate as wilderness certain Federal portions of the red rock canyons of the Colorado Plateau and the Great Basin Deserts in the State of Utah for the benefit of present and future generations of people in the United States.1.Short title; table of contents(a)Short titleThis Act may be cited as the America’s Red Rock Wilderness Act.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Sec. 3. Findings.Sec. 4. Purposes.TITLE I—Designation of wilderness areasSec. 101. Great Basin Wilderness Areas.Sec. 102. Grand Staircase-Escalante Wilderness Areas.Sec. 103. Moab-La Sal Canyons Wilderness Areas.Sec. 104. Henry Mountains Wilderness Areas.Sec. 105. Glen Canyon Wilderness Areas.Sec. 106. San Juan-Anasazi Wilderness Areas.Sec. 107. Canyonlands Basin Wilderness Areas.Sec. 108. San Rafael Swell Wilderness Areas.Sec. 109. Book Cliffs and Uinta Basin Wilderness Areas.TITLE II—Administrative provisionsSec. 201. General provisions.Sec. 202. Administration.Sec. 203. State school trust land within wilderness areas.Sec. 204. Water.Sec. 205. Roads.Sec. 206. Livestock.Sec. 207. Fish and wildlife.Sec. 208. Protection of Tribal rights.Sec. 209. Management of newly acquired land.Sec. 210. Withdrawal.2.DefinitionsIn this Act:(1)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Bureau of Land Management.(2)StateThe term State means the State of Utah. 3.FindingsCongress finds that—(1)the land designated as wilderness by this Act is 1 of the largest remaining expanses of unprotected, wild public land in the continental United States; (2)the designation of wilderness by this Act would—(A)increase landscape connectivity in the Colorado Plateau; and(B)help to mitigate the impacts of climate change by—(i) providing critical refugia;(ii)reducing surface disturbances that exacerbate the impacts of climate change;(iii)reducing greenhouse gas emissions related to the extraction and use of fossil fuels; and(iv)contributing to the goal of protecting 30 percent of global land and waters by 2030; (3)the land designated as wilderness by this Act is—(A)a living cultural landscape;(B)a place of refuge for wild nature; and(C)an important part of Indigenous and non-Indigenous community values; (4)Indian Tribes have been present on the land designated as wilderness by this Act since time immemorial, using the plant, animal, landform, and spiritual values for sustenance and cultural, medicinal, and ceremonial activities, purposes for which Indigenous people continue to use the land; and (5)the designation of wilderness by this Act—(A)is vital to the continuation and revitalization of Indigenous cultures; and (B)serves to protect places of Indigenous use and sanctuary. 4.PurposesThe purposes of this Act are—(1)to designate as wilderness certain Federal portions of the red rock canyons of the Colorado Plateau and the Great Basin Deserts in the State of Utah for the benefit of present and future generations of people in the United States; (2)to protect the cultural, ecological, and scenic values of land designated as wilderness by this Act for the benefit, use, and enjoyment of present and future generations of people in the United States; and(3)to protect the ability of Indigenous and non-Indigenous people to use the land designated as wilderness by this Act for traditional activities, including hunting, fishing, hiking, horsepacking, camping, and spirituality as people have used the land for generations. IDesignation of wilderness areas101.Great Basin Wilderness Areas(a)FindingsCongress finds that—(1)the Great Basin region of western Utah is comprised of starkly beautiful mountain ranges that rise as islands from the desert floor; (2)the Wah Wah Mountains in the Great Basin region are arid and austere, with massive cliff faces and leathery slopes speckled with piñon and juniper; (3)the Pilot Range and Stansbury Mountains in the Great Basin region are high enough to draw moisture from passing clouds and support ecosystems found nowhere else on earth; (4)from bristlecone pine, the world’s oldest living organism, to newly flowered mountain meadows, mountains of the Great Basin region are islands of nature that— (A)support remarkable biological diversity; and (B)provide opportunities to experience the colossal silence of the Great Basin; and (5)the Great Basin region of western Utah should be protected and managed to ensure the preservation of the natural conditions of the region. (b)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as wilderness areas and as components of the National Wilderness Preservation System:(1)Antelope Range (approximately 17,000 acres).(2)Barn Hills (approximately 21,000 acres).(3)Black Hills (approximately 8,700 acres).(4)Bullgrass Knoll (approximately 16,000 acres).(5)Burbank Hills/Tunnel Spring (approximately 94,000 acres). (6)Conger Mountain (approximately 31,000 acres). (7)Crater and Silver Island Mountains (approximately 121,000 acres). (8)Crater Bench (approximately 35,000 acres).(9)Cricket Mountains (approximately 56,000 acres). (10)Deep Creek Mountains (approximately 128,000 acres). (11)Drum Mountains (approximately 40,500 acres). (12)Dugway Mountains (approximately 24,500 acres). (13)Fish Springs Range (approximately 64,500 acres). (14)Granite Peak (approximately 19,500 acres).(15)Grassy Mountains (approximately 24,000 acres). (16)Grouse Creek Mountains (approximately 15,000 acres). (17)House Range (approximately 202,000 acres).(18)Keg Mountain (approximately 38,500 acres). (19)Kern Mountains (approximately 15,000 acres). (20)King Top (approximately 111,000 acres).(21)Little Goose Creek (approximately 1,300 acres). (22)Middle/Granite Mountain (approximately 81,000 acres). (23)Mount Escalante (approximately 17,500 acres). (24)Mountain Home Range (approximately 90,000 acres). (25)Newfoundland Mountains (approximately 23,000 acres). (26)Ochre Mountain (approximately 13,500 acres). (27)Oquirrh Mountains (approximately 8,900 acres). (28)Painted Rock (approximately 26,500 acres).(29)Paradise/Steamboat Mountains (approximately 136,000 acres). (30)Pilot Range (approximately 44,000 acres).(31)Red Tops (approximately 28,000 acres).(32)Rockwell-Little Sahara (approximately 19,000 acres). (33)San Francisco Mountains (approximately 40,000 acres). (34)Sand Ridge (approximately 73,000 acres).(35)Sevier Plateau (approximately 30,000 acres).(36)Simpson Mountains (approximately 43,000 acres). (37)Snake Valley (approximately 103,000 acres). (38)Spring Creek Canyon (approximately 5,200 acres). (39)Stansbury Island (approximately 9,900 acres). (40)Stansbury Mountains (approximately 25,000 acres). (41)Thomas Range (approximately 41,000 acres).(42)Tule Valley (approximately 159,000 acres).(43)Wah Wah Mountains (approximately 177,000 acres). (44)White Rock Range (approximately 5,500 acres). 102.Grand Staircase-Escalante Wilderness Areas(a)Grand staircase area(1)FindingsCongress finds that—(A)the area known as the Grand Staircase rises more than 6,000 feet in a series of great cliffs and plateaus from the depths of the Grand Canyon to the forested rim of Bryce Canyon; (B)the Grand Staircase—(i)spans 6 major life zones, from the lower Sonoran Desert to the alpine forest; and (ii)encompasses geologic formations that display 3,000,000,000 years of Earth’s history; (C)land managed by the Secretary lines the intricate canyon system of the Paria River and forms a vital natural corridor connection to the deserts and forests of those national parks; (D)land described in paragraph (2) (other than East of Bryce, the majority of Upper Kanab Creek, Moquith Mountain, Bunting Point, Canaan Mountain, Orderville Canyon, Parunuweap Canyon, and Vermillion Cliffs) is located within the Grand Staircase-Escalante National Monument, as established in 1996; and (E)the Grand Staircase in Utah should be protected and managed as a wilderness area. (2)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as wilderness areas and as components of the National Wilderness Preservation System: (A)Bryce Boot (approximately 2,800 acres).(B)Bryce View (approximately 850 acres).(C)Bunting Point (approximately 11,000 acres). (D)Canaan Mountain (approximately 15,000 acres). (E)East of Bryce (approximately 850 acres).(F)Glass Eye Canyon (approximately 25,000 acres). (G)Ladder Canyon (approximately 14,000 acres). (H)Moquith Mountain (approximately 15,500 acres). (I)Nephi Point (approximately 15,000 acres).(J)Orderville Canyon (approximately 8,100 acres). (K)Paria-Hackberry (approximately 196,000 acres). (L)Paria Wilderness Expansion (approximately 4,000 acres). (M)Parunuweap Canyon (approximately 44,500 acres). (N)Pine Hollow (approximately 11,000 acres). (O)Slopes of Bryce (approximately 3,700 acres). (P)Timber Mountain (approximately 52,500 acres). (Q)Upper Kanab Creek (approximately 51,000 acres). (R)Vermillion Cliffs (approximately 26,000 acres). (S)Willis Creek (approximately 21,000 acres).(b)Kaiparowits plateau(1)FindingsCongress finds that—(A)the Kaiparowits Plateau east of the Paria River is one of the most rugged and isolated wilderness regions in the United States; (B)the Kaiparowits Plateau, a windswept land of harsh beauty, contains distant vistas and a remarkable variety of plant and animal species; (C)ancient forests, an abundance of big game animals, and 22 species of raptors thrive undisturbed on the grassland mesa tops of the Kaiparowits Plateau; (D)each of the areas described in paragraph (2) (other than Heaps Canyon, Little Valley, and Wide Hollow) is located within the Grand Staircase-Escalante National Monument, as established in 1996; and(E)the Kaiparowits Plateau should be protected and managed as a wilderness area. (2)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as wilderness areas and as components of the National Wilderness Preservation System: (A)Andalex Not (approximately 18,000 acres). (B)Box Canyon (approximately 3,000 acres).(C)Burning Hills (approximately 81,000 acres). (D)Canaan Peak Slopes (approximately 2,500 acres). (E)Carcass Canyon (approximately 85,000 acres). (F)Fiftymile Bench (approximately 13,000 acres). (G)Fiftymile Mountain (approximately 207,000 acres). (H)Heaps Canyon (approximately 4,000 acres). (I)Horse Spring Canyon (approximately 32,000 acres). (J)Kodachrome Headlands (approximately 8,500 acres). (K)Little Valley Canyon (approximately 4,000 acres). (L)Mud Spring Canyon (approximately 66,000 acres). (M)Nipple Bench (approximately 32,000 acres). (N)Paradise Canyon-Wahweap (approximately 266,000 acres). (O)Rock Cove (approximately 17,000 acres).(P)The Blues (approximately 22,000 acres).(Q)The Cockscomb (approximately 12,000 acres). (R)Warm Creek (approximately 24,000 acres). (S)Wide Hollow (approximately 7,700 acres).(c)Escalante canyons(1)FindingsCongress finds that—(A)glens and coves carved in massive sandstone cliffs, spring-watered hanging gardens, and the silence of ancient Anasazi ruins are examples of the unique features that entice hikers, campers, and sightseers from around the world to Escalante Canyon; (B)Escalante Canyon links the spruce fir forests of the 11,000-foot Aquarius Plateau with winding slickrock canyons that flow into Glen Canyon; (C)Escalante Canyon, one of Utah’s most popular natural areas, contains critical habitat for deer, elk, and wild bighorn sheep that also enhances the scenic integrity of the area; (D)each of the areas described in paragraph (2) is located within the Grand Staircase-Escalante National Monument, as established in 1996; and (E)Escalante Canyon should be protected and managed as a wilderness area. (2)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as wilderness areas and as components of the National Wilderness Preservation System: (A)Colt Mesa (approximately 28,000 acres).(B)Death Hollow (approximately 50,000 acres). (C)Forty Mile Gulch (approximately 7,600 acres). (D)Lampstand (approximately 11,500 acres).(E)Muley Twist Flank (approximately 3,700 acres). (F)North Escalante Canyons (approximately 182,000 acres). (G)Pioneer Mesa (approximately 11,000 acres). (H)Scorpion (approximately 61,000 acres).(I)Sooner Bench (approximately 500 acres).(J)Steep Creek (approximately 36,000 acres). (K)Studhorse Peaks (approximately 24,000 acres). 103.Moab-La Sal Canyons Wilderness Areas(a)FindingsCongress finds that—(1)the canyons surrounding the La Sal Mountains and the town of Moab offer a variety of extraordinary landscapes; (2)outstanding examples of natural formations and landscapes in the Moab-La Sal area include the huge sandstone fins of Behind the Rocks, the mysterious Fisher Towers, and the whitewater rapids of Westwater Canyon; and(3)the Moab-La Sal area should be protected and managed as a wilderness area. (b)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as wilderness areas and as components of the National Wilderness Preservation System:(1)Arches Adjacent (approximately 4,100 acres).(2)Beaver Creek (approximately 45,000 acres).(3)Behind the Rocks (approximately 19,500 acres).(4)Big Triangle (approximately 21,500 acres).(5)Coyote Wash (approximately 27,000 acres).(6)Dome Plateau (approximately 36,500 acres).(7)Fisher Towers (approximately 18,000 acres).(8)Goldbar Canyon (approximately 9,500 acres).(9)Granite Creek (approximately 5,000 acres).(10)Hunter Canyon (approximately 5,500 acres).(11)Mary Jane Canyon (approximately 27,500 acres). (12)Mill Creek (approximately 17,000 acres).(13)Morning Glory (approximately 11,000 acres).(14)Porcupine Rim (approximately 10,000 acres).(15)Renegade Point (approximately 6,200 acres).(16)Westwater Canyon (approximately 39,000 acres). (17)Yellow Bird (approximately 4,600 acres). 104.Henry Mountains Wilderness Areas(a)FindingsCongress finds that—(1)the Henry Mountain Range, the last mountain range to be discovered and named by early explorers in the contiguous United States, still retains a wild and undiscovered quality; (2)fluted badlands that surround the flanks of 11,000-foot Mounts Ellen and Pennell contain areas of critical habitat for mule deer and for the largest herd of free-roaming buffalo in the United States; (3)despite their relative accessibility, the Henry Mountain Range remains one of the wildest, least-known ranges in the United States; and (4)the Henry Mountain range should be protected and managed to ensure the preservation of the range as a wilderness area. (b)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as wilderness areas and as components of the National Wilderness Preservation System:(1)Bull Mountain (approximately 16,000 acres).(2)Bullfrog Creek (approximately 42,000 acres).(3)Dogwater Creek (approximately 3,400 acres).(4)Fremont Gorge (approximately 22,000 acres).(5)Long Canyon (approximately 16,500 acres).(6)Mount Ellen-Blue Hills (approximately 145,000 acres). (7)Mount Hillers (approximately 20,000 acres).(8)Mount Pennell (approximately 155,000 acres).(9)Notom Bench (approximately 7,300 acres).(10)Oak Creek (approximately 1,500 acres).(11)Ragged Mountain (approximately 29,000 acres). 105.Glen Canyon Wilderness Areas(a)FindingsCongress finds that—(1)the side canyons of Glen Canyon, including the Dirty Devil River and the Red, White and Blue Canyons, contain some of the most remote and outstanding landscapes in southern Utah; (2)the Dirty Devil River, once the fortress hideout of outlaw Butch Cassidy’s Wild Bunch, has sculpted a maze of slickrock canyons through an imposing landscape of monoliths and inaccessible mesas;(3)the Red and Blue Canyons contain colorful Chinle/Moenkopi badlands found nowhere else in the region; and (4)the canyons of Glen Canyon in the State should be protected and managed as wilderness areas. (b)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as wilderness areas and as components of the National Wilderness Preservation System:(1)Cane Spring Desert (approximately 18,000 acres). (2)Dark Canyon (approximately 138,000 acres).(3)Dirty Devil (approximately 245,000 acres).(4)Fiddler Butte (approximately 93,000 acres).(5)Flat Tops (approximately 30,000 acres).(6)Little Rockies (approximately 64,000 acres).(7)Red Rock Plateau (approximately 210,000 acres). (8)The Needle (approximately 11,000 acres).(9)White Canyon (approximately 115,500 acres).106.San Juan-Anasazi Wilderness Areas(a)FindingsCongress finds that—(1)more than 1,000 years ago, the Anasazi Indian culture flourished in the slickrock canyons and on the piñon-covered mesas of southeastern Utah; (2)evidence of the ancient presence of the Anasazi pervades the Cedar Mesa area of the San Juan-Anasazi area where cliff dwellings, rock art, and ceremonial kivas embellish sandstone overhangs and isolated benchlands; (3)the Cedar Mesa area is in need of protection from the vandalism and theft of its unique cultural resources; (4)the Cedar Mesa wilderness areas should be created to protect both the archaeological heritage and the extraordinary wilderness, scenic, and ecological values of the United States; and (5)the San Juan-Anasazi area should be protected and managed as a wilderness area to ensure the preservation of the unique and valuable resources of that area. (b)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as wilderness areas and as components of the National Wilderness Preservation System:(1)Allen Canyon (approximately 6,400 acres).(2)Arch Canyon (approximately 30,500 acres).(3)Comb Ridge (approximately 16,000 acres).(4)Cross Canyon (approximately 2,400 acres).(5)East Montezuma (approximately 46,500 acres).(6)Fish and Owl Creek Canyon (approximately 74,000 acres). (7)Grand Gulch (approximately 161,000 acres).(8)Hammond Canyon (approximately 4,700 acres). (9)Monument Canyon (approximately 18,000 acres). (10)Nokai Dome (approximately 94,000 acres).(11)Road Canyon (approximately 64,000 acres).(12)San Juan River (approximately 15,000 acres).(13)The Tabernacle (approximately 7,400 acres).(14)Tin Cup Mesa (approximately 26,000 acres).(15)Valley of the Gods (approximately 20,000 acres).107.Canyonlands Basin Wilderness Areas(a)FindingsCongress finds that—(1)Canyonlands National Park safeguards only a small portion of the extraordinary red-hued, cliff-walled canyonland region of the Colorado Plateau; (2)areas near Canyonlands National Park contain canyons with rushing perennial streams, natural arches, bridges, and towers; (3)the gorges of the Green and Colorado Rivers lie on adjacent land managed by the Secretary; (4)popular overlooks in Canyonlands National Park and Dead Horse Point State Park have views directly into adjacent areas, including Lockhart Basin and Indian Creek; and (5)designation of those areas as wilderness would ensure the protection of this erosional masterpiece of nature and of the rich pockets of wildlife found within its expanded boundaries. (b)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as wilderness areas and as components of the National Wilderness Preservation System: (1) Bridger Jack Mesa (approximately 33,500 acres). (2) Butler Wash (approximately 27,000 acres).(3)Dead Horse Cliffs (approximately 5,300 acres). (4)Demon’s Playground (approximately 3,600 acres). (5)Duma Point (approximately 14,500 acres).(6)Gooseneck (approximately 9,400 acres).(7)Hatch Point Canyons/Lockhart Basin (approximately 150,500 acres). (8)Horseshoe Canyon (approximately 83,500 acres). (9)Horsethief Point (approximately 15,500 acres).(10)Indian Creek (approximately 28,500 acres).(11)Labyrinth Canyon (approximately 83,000 acres). (12)San Rafael River (approximately 117,000 acres). (13)Shay Mountain (approximately 15,500 acres).(14)Sweetwater Reef (approximately 69,500 acres). 108.San Rafael Swell Wilderness Areas(a)FindingsCongress finds that—(1)the San Rafael Swell towers above the desert like a castle, ringed by 1,000-foot ramparts of Navajo Sandstone; (2)the highlands of the San Rafael Swell have been fractured by uplift and rendered hollow by erosion over countless millennia, leaving a tremendous basin punctuated by mesas, buttes, and canyons and traversed by sediment-laden desert streams; (3)among other places, the San Rafael wilderness offers exceptional back country opportunities in the colorful Wild Horse Badlands, the monoliths of North Caineville Mesa, the rock towers of Cliff Wash, and colorful cliffs of Humbug Canyon; (4)the mountains within these areas are among Utah’s most valuable habitat for desert bighorn sheep; and (5)the San Rafael Swell area should be protected and managed to ensure its preservation as a wilderness area. (b)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as wilderness areas and as components of the National Wilderness Preservation System: (1)Cedar Mountain (approximately 15,000 acres).(2)Devils Canyon (approximately 14,000 acres).(3)Eagle Canyon (approximately 38,500 acres).(4)Factory Butte (approximately 22,000 acres).(5)Hondu Country (approximately 2,600 acres).(6)Jones Bench (approximately 3,400 acres).(7)Limestone Cliffs (approximately 25,500 acres).(8)Lost Spring Wash (approximately 36,500 acres). (9)Mexican Mountain (approximately 25,000 acres).(10)Molen Reef (approximately 32,500 acres).(11)Muddy Creek (approximately 92,000 acres).(12)Mussentuchit Badlands (approximately 24,500 acres). (13)Price River-Humbug (approximately 122,000 acres).(14)Red Desert (approximately 36,500 acres).(15)Rock Canyon (approximately 17,500 acres).(16)San Rafael Knob (approximately 15,000 acres).(17)San Rafael Reef (approximately 53,000 acres).(18)Sids Mountain (approximately 36,500 acres).(19)Upper Muddy Creek (approximately 18,500 acres).(20)Wild Horse Mesa (approximately 63,000 acres).109.Book Cliffs and Uinta Basin Wilderness Areas(a)FindingsCongress finds that—(1)the Book Cliffs and Uinta Basin wilderness areas offer— (A)unique big game hunting opportunities in verdant high-plateau forests; (B)the opportunity for float trips of several days duration down the Green River in Desolation Canyon; and (C)the opportunity for calm water canoe weekends on the White River; (2)the long rampart of the Book Cliffs bounds the area on the south, while seldom-visited uplands, dissected by the rivers and streams, slope away to the north into the Uinta Basin; (3)bears, Bighorn sheep, cougars, elk, and mule deer flourish in the back country of the Book Cliffs; and (4)the Book Cliffs and Uinta Basin areas should be protected and managed to ensure the protection of the areas as wilderness. (b)DesignationIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following areas in the State are designated as wilderness areas and as components of the National Wilderness Preservation System: (1)Bad Land Cliffs (approximately 13,000 acres).(2)Bourdette Draw (approximately 15,500 acres).(3)Bull Canyon (approximately 3,100 acres). (4)Dead Horse Pass (approximately 8,400 acres).(5)Desbrough Canyon (approximately 14,000 acres).(6)Desolation Canyon (approximately 32,000 acres).(7)Diamond Breaks (approximately 8,600 acres).(8)Diamond Canyon (approximately 168,000 acres).(9)Diamond Mountain (approximately 31,000 acres).(10)Dinosaur Adjacent (approximately 7,900 acres).(11)Goslin Mountain (approximately 3,800 acres).(12)Hideout Canyon (approximately 12,500 acres). (13)Lower Flaming Gorge (approximately 21,000 acres).(14)Mexico Point (approximately 1,500 acres).(15)Moonshine Draw (approximately 10,500 acres).(16)Mountain Home (approximately 7,800 acres).(17)O-Wi-Yu-Kuts (approximately 14,000 acres).(18)Red Creek Badlands (approximately 4,600 acres).(19)Survey Point (approximately 8,600 acres).(20)Turtle Canyon (approximately 9,700 acres).IIAdministrative provisions201.General provisions(a)Names of wilderness areasEach wilderness area named in title I shall—(1)consist of the quantity of land referenced with respect to that named area, as generally depicted on the map entitled Utah BLM Wilderness Proposed by H.R. 1630, 113th Congress; and(2)be known by the name given to it in title I.(b)Map and description(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file a map and a legal description of each wilderness area designated by this Act with— (A)the Committee on Natural Resources of the House of Representatives; and (B)the Committee on Energy and Natural Resources of the Senate. (2)Force of lawA map and legal description filed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct clerical and typographical errors in the map and legal description. (3)Public availabilityEach map and legal description filed under paragraph (1) shall be filed and made available for public inspection in the Office of the Director of the Bureau of Land Management. 202.Administration Subject to valid rights in existence on the date of enactment of this Act, each wilderness area designated under this Act shall be administered by the Secretary in accordance with— (1)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and (2)the Wilderness Act (16 U.S.C. 1131 et seq.). 203.State school trust land within wilderness areas(a)In generalSubject to subsection (b), if State-owned land is included in an area designated by this Act as a wilderness area, the Secretary shall offer to exchange land owned by the United States in the State of approximately equal value in accordance with section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)) and section 5(a) of the Wilderness Act (16 U.S.C. 1134(a)). (b)Mineral interestsThe Secretary shall not transfer any mineral interests under subsection (a) unless the State transfers to the Secretary any mineral interests in land designated by this Act as a wilderness area. 204.Water(a)Reservation(1)Water for wilderness areas(A)In generalWith respect to each wilderness area designated by this Act, Congress reserves a quantity of water determined by the Secretary to be sufficient for the wilderness area.(B)Priority dateThe priority date of a right reserved under subparagraph (A) shall be the date of enactment of this Act. (2)Protection of rightsThe Secretary and other officers and employees of the United States shall take any steps necessary to protect the rights reserved by paragraph (1)(A), including the filing of a claim for the quantification of the rights in any present or future appropriate stream adjudication in the courts of the State— (A)in which the United States is or may be joined; and (B)that is conducted in accordance with section 208 of the Department of Justice Appropriation Act, 1953 (66 Stat. 560, chapter 651). (b)Prior rights not affectedNothing in this Act relinquishes or reduces any water rights reserved or appropriated by the United States in the State on or before the date of enactment of this Act. (c)Administration(1)Specification of rightsThe Federal water rights reserved by this Act are specific to the wilderness areas designated by this Act. (2)No precedent establishedNothing in this Act related to reserved Federal water rights— (A)shall establish a precedent with regard to any future designation of water rights; or (B)shall affect the interpretation of any other Act or any designation made under any other Act. 205.Roads(a)Setbacks(1)Measurement in generalA setback under this section shall be measured from the center line of the road.(2)Wilderness on 1 side of roadsExcept as provided in subsection (b), a setback for a road with wilderness on only 1 side shall be set at—(A)300 feet from a paved Federal or State highway;(B)100 feet from any other paved road or high standard dirt or gravel road; and(C)30 feet from any other road. (3)Wilderness on both sides of roadsExcept as provided in subsection (b), a setback for a road with wilderness on both sides (including cherry-stems or roads separating 2 wilderness units) shall be set at—(A)200 feet from a paved Federal or State highway;(B)40 feet from any other paved road or high standard dirt or gravel road; and(C)10 feet from any other roads.(b)Setback exceptions(1)Well-defined topographical barriersIf, between the road and the boundary of a setback area described in paragraph (2) or (3) of subsection (a), there is a well-defined cliff edge, stream bank, or other topographical barrier, the Secretary shall use the barrier as the wilderness boundary.(2)FencesIf, between the road and the boundary of a setback area specified in paragraph (2) or (3) of subsection (a), there is a fence running parallel to a road, the Secretary shall use the fence as the wilderness boundary if, in the opinion of the Secretary, doing so would result in a more manageable boundary. (3)Deviations from setback areas(A)Exclusion of disturbances from wilderness boundariesIn cases where there is an existing livestock development, dispersed camping area, borrow pit, or similar disturbance within 100 feet of a road that forms part of a wilderness boundary, the Secretary may delineate the boundary so as to exclude the disturbance from the wilderness area.(B)Limitation on exclusion of disturbancesThe Secretary shall make a boundary adjustment under subparagraph (A) only if the Secretary determines that doing so is consistent with wilderness management goals.(C)Deviations restricted to minimum necessaryAny deviation under this paragraph from the setbacks required under in paragraph (2) or (3) of subsection (a) shall be the minimum necessary to exclude the disturbance.(c)Delineation within setback areaThe Secretary may delineate a wilderness boundary at a location within a setback under paragraph (2) or (3) of subsection (a) if, as determined by the Secretary, the delineation would enhance wilderness management goals. 206.Livestock Within the wilderness areas designated under title I, the grazing of livestock authorized on the date of enactment of this Act shall be permitted to continue subject to such reasonable regulations and procedures as the Secretary considers necessary, as long as the regulations and procedures are consistent with— (1)the Wilderness Act (16 U.S.C. 1131 et seq.); and (2)section 101(f) of the Arizona Desert Wilderness Act of 1990 (Public Law 101–628; 104 Stat. 4469). 207.Fish and wildlife Nothing in this Act affects the jurisdiction of the State with respect to wildlife and fish on the public land located in the State. 208.Protection of Tribal rightsNothing in this Act affects or modifies—(1)any right of any federally recognized Indian Tribe; or(2)any obligation of the United States to any federally recognized Indian Tribe. 209.Management of newly acquired land Any land within the boundaries of a wilderness area designated under this Act that is acquired by the Federal Government shall— (1)become part of the wilderness area in which the land is located; and (2)be managed in accordance with this Act and other laws applicable to wilderness areas. 210.Withdrawal Subject to valid rights existing on the date of enactment of this Act, the Federal land referred to in title I is withdrawn from all forms of— (1)entry, appropriation, or disposal under public law; (2)location, entry, and patent under mining law; and (3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials. 